Case 2:15-cv-06633-CAS-SS Document 409-16 Filed 04/10/19 Page 1 of 14 Page ID
                                 #:10802




                    EXHIBIT J
Case 2:15-cv-06633-CAS-SS Document 409-16 Filed 04/10/19 Page 2 of 14 Page ID
                                 #:10803


SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
----------------------------------------------------------------x
                                                               :
WESTON CAPITAL PARTNERS MASTER                                 :    Index No. 653309/2012
FUND II, LTD.,                                                 :
                                    Plaintiff,                 :    IAS Part 54
                                                               :    (Kornreich, J.)
                  -against-                                    :
                                                               :    Motion Seq. #005
ARIUS LIBRA INC.,                                              :
                                    Defendant,                 :
                                                               :    AFFIDAVIT OF
         -and-                                                 :    DAVID BERGSTEIN
                                                               :
OWARI OPUS, INC.,                                              :
                                    Proposed Intervenor. :
----------------------------------------------------------------x


STATE OF CALIFORNIA                        )
                                           )        ss.:
COUNTY OF LOS ANGELES                      )

        David Bergstein, being duly sworn, deposes and says as follows:

        1.       I am the president and sole owner of Owari Opus, Inc. (“Owari”), the proposed

intervenor in this matter. I submit this affidavit in support of Owari’s motion to intervene in this

action and to set aside the default judgment wrongfully granted in favor of plaintiff Weston

Capital Partners Master Fund II, Ltd. (“Partners Fund”), and purportedly assigned to Wimbledon

Financing Master Fund, Ltd. (“Master Fund”).                 Except where indicated, I have personal

knowledge of the facts set forth in this Affidavit and if called as a witness could testify

competently thereto.

The Molner Litigation Campaign

        2.       Beginning in 2009 and 2010, I was the target of a frivolous, scorched-earth

litigation campaign (the “Molner Litigation Campaign”) orchestrated by David Molner, the




                                                                                       JAM_TT_001149
Case 2:15-cv-06633-CAS-SS Document 409-16 Filed 04/10/19 Page 3 of 14 Page ID
                                 #:10804


former principal of Aramid Entertainment Fund, Ltd. (“Aramid”), a Cayman Islands company.

Dating back to approximately 2007, some of my film-related entities had engaged in transactions

with Aramid for the purpose of financing the development and production of films, commercial

exploitation of film libraries, and film “post production” operations.

       3.      In the course of the Molner Litigation Campaign, Molner orchestrated

approximately 200 lawsuits against myself and my family, associates and affiliates, including the

commencement of 5 involuntary bankruptcy proceedings against my companies. All of those

lawsuits were ultimately dismissed, many at the pleading stage.

       4.      Molner’s agenda was to cover up his systematic looting of more than $50 million

from Aramid, wrongdoing which was documented in an independent “Situation Review”

commissioned by the board members of Aramid in 2010. A true and correct copy of the

Situation Review is attached as Exhibit 1 hereto.

       5.      Aramid was eventually put under the control of joint voluntary liquidators (the

“Aramid JVLs”), who commenced liquidation proceedings in June of 2014. While Molner had

represented that the net worth of Aramid was $250 million during the Molner Liquidation

Campaign, the Aramid JVLs determined that the actual value of Aramid’s assets was less than

$10 million, with a negative net value after taking liabilities into account. They determined that

Molner had looted all of the company’s cash, and that the only avenue to recover value was to

prosecute claims on behalf of Aramid.

       6.      Although the Aramid JVLs were highly incentivized to prosecute any and all

valid claims, they declined to prosecute any claims against me, because they concluded that

Molner’s allegations against me had been wholly unfounded. In fact, they agreed to pay me a

settlement of approximately $10 million in cash and assets in compensation for a small fraction




                                                                               JAM_TT_001150
Case 2:15-cv-06633-CAS-SS Document 409-16 Filed 04/10/19 Page 4 of 14 Page ID
                                 #:10805


of the damages and legal fees I had been caused by the Molner Litigation Campaign. A true and

correct copy of the settlement agreement between myself and the Aramid JVLs is attached as

Exhibit 2 hereto.

       7.      At a hearing before the Bankruptcy Court in Los Angeles, Aramid’s counsel

stated on the record that Aramid wished to settle with me because “[a]fter four years of fighting

to recover against the Bergstein parties . . . [Aramid] determined under its new independent

control parties . . . that the Bergstein parties had in meaningful measure been victimized through

that process over the past four plus years.” A true and correct copy of the relevant portion of the

transcript from this bankruptcy hearing is attached as Exhibit 3 hereto.

       8.      In addition, I had previously obtained a $50 million judgment against one of the

lawyers who played a key role in the Molner Litigation Campaign, Susan Tregub, although she

soon thereafter was placed into her own bankruptcy. And one of Molner’s other law firms which

played a key role in the scheme, Stroock Stroock & Lavan LLP, agreed to and paid a settlement

of $17.5 million for their part in the Molner Litigation Campaign. A true and correct copy of the

Stroock settlement agreement is attached as Exhibit 4 hereto.

       9.      Ultimately, the Aramid JVLs filed a $200 million lawsuit against Molner in

February of 2016, which suit details his looting of Aramid as well as his illegal activities in

regards to the Molner Litigation Campaign. A true and correct copy of the Complaint against

Molner is attached as Exhibit 5 hereto.

       10.     Molner’s false allegations against me were disseminated so widely, including

through media reports and Internet sources, that they continue to unfairly impact my reputation

even though those allegations have been repeatedly refuted – by, among others, the independent

Aramid JVLs, who are certainly in a position to know the true facts about Aramid.




                                                                               JAM_TT_001151
Case 2:15-cv-06633-CAS-SS Document 409-16 Filed 04/10/19 Page 5 of 14 Page ID
                                 #:10806


Gerova’s Transactions

       11.     In August 2010, I was approached by a board member of Gerova Financial

Products, Ltd. (“Gerova”), which had a significant investment in Aramid (the “Aramid Interest”).

I had no involvement with Gerova prior to this time. I was informed that the Gerova board

members had been provided with a copy of the Aramid “Situation Review,” and that they had

reached out to me because they sought to utilize my experience in turnaround situations, as well

as an infusion of capital that could help recover the value of the Aramid Interest and heal some

of the damage caused by Molner’s wrongdoing.

       12.     Through my discussions with Gerova, I came to understand that Gerova’s Aramid

investment was one of 12 illiquid hedge fund interests that Gerova had acquired from the Master

Fund in late 2009 or early 2010 in exchange for Gerova stock. These 12 hedge fund interests,

which would later serve as the collateral for the Arius loan at issue in this proceeding, are

referred to herein as the “Securities.” A true and correct copy of the Asset Purchase Agreement

(“APA”) between the Master Fund and Gerova (then known as Asia Special Situations Group”)

is attached as Exhibit 6 hereto.

       13.     What I was not informed of in my discussions with Gerova was the relationship

between the individuals behind Gerova, Gary Hirst and Jason Galanis, and the Weston Principals

who controlled the Master Fund and its affiliates through various management companies

including Weston Capital Management LLC and Weston Capital Asset Management LLC. The

“Weston Principals” are Albert Hallac (“Hallac”), his son Jeffrey Hallac, and Keith Wellner,

together with the aforementioned management companies.

       14.     My present understanding is that discussions between Gary Hirst and the Weston

Principals first began during 2008. At that time, Hirst had a more than 10-year relationship with




                                                                              JAM_TT_001152
Case 2:15-cv-06633-CAS-SS Document 409-16 Filed 04/10/19 Page 6 of 14 Page ID
                                 #:10807


his partner, Galanis, as well as with Hallac. The Weston Principals, led by Hallac, came to an

agreement with Galanis and Hirst in 2009 whereby, through a vehicle under the control of

Galanis called Fund.com, Galanis and Hirst gave millions of dollars to the Weston Principals in

exchange for majority ownership of Weston Capital Management (the “Fund.com Agreements”).

The terms of the investment required that the Weston Principals, and the various funds under

their control, engage in certain other transactions with Galanis and Hirst – one of which was the

APA between the Master Fund and Gerova. I was unaware of these facts at the time of my

discussions with Gerova.

       15.     As a result of my discussions with Gerova, three of my companies agreed to loan

approximately $6.5 million to Gerova in exchange for, among other things, a security interest in

certain of the Securities (including the Aramid Interest), with the understanding that a portion of

the invested capital would be used to litigate against Molner and rehabilitate the Aramid Interest.

At the time I agreed to these transactions, I believed that Gerova owned assets worth in excess of

$100 million, including the Securities.

My Initial Contacts with the Weston Principals

       16.     By early 2011, it had become clear that Gerova was actually in distress. In April

2011, I was contacted by the Weston Principals, and a meeting between us was arranged in

Florida. At the time, I was aware of the Weston Principals as a result of my dealings with

Gerova, but I had never interacted with them or met them. I was also unaware of the long

history between Galanis and Hirst and the Weston Principals, as well as the Fund.com

Agreements and the control that Hirst and Galanis effectively had over the Weston Principals.

Unbeknownst to me at the time, Galanis had urged Hallac to reach out to me in order to convince

me not to foreclose on the Securities, as doing so would impair both Gerova and Weston.




                                                                               JAM_TT_001153
Case 2:15-cv-06633-CAS-SS Document 409-16 Filed 04/10/19 Page 7 of 14 Page ID
                                 #:10808


       17.     At our meeting in Florida, the Weston Principals explained to me that they had

created and managed various funds (the “Weston Funds”) based in the Cayman Islands,

including the Master Fund, which had transferred its Securities to Gerova in late 2009 or early

2010 pursuant to the APA. Capitalizing on Gerova’s default on its loan obligations to my

affiliated entities, they told me that they had also been duped by Galanis into giving up their

valuable assets (the Securities).    They asked me to abstain from taking action against the

collateral securing my loan agreements with Gerova, in order to find a way that all of the parties

could salvage value. They told me that if I would assist them, they could use the resources and

capital under their control in order to raise funds for some of the ventures I was involved with.

At that time, they represented to me that the Securities had a current value of approximately $20

million.

       18.     Through these representations, the Weston Principals induced me to enter into a

series of transactions designed to help “unwind” the original Master Fund investment in Gerova

and transfer those assets into a new entity, Arius. The goal of these transactions was to revive

the value in the former Gerova assets.

       19.     The first key transaction document was an Unwind Agreement dated July 6, 2011,

a true and correct copy of which is attached as Exhibit 7 hereto. This agreement essentially

sought to unwind the original APA whereby the Master Fund had conveyed the various

Securities to Gerova. My companies continued to hold a security interest in the Aramid Interest,

and the expectation was that value would ultimately be realized from that investment and the

security interest would be successfully retired.

       20.     The second key transaction document was a Contribution Agreement dated

August 4, 2011, a true and correct copy of which is attached as Exhibit 8 hereto. Arius is a




                                                                               JAM_TT_001154
Case 2:15-cv-06633-CAS-SS Document 409-16 Filed 04/10/19 Page 8 of 14 Page ID
                                 #:10809


Delaware corporation which was established as a mechanism to help revitalize the Securities. It

was intended that the Master Fund would contribute the recovered Securities to Arius in

exchange for an ownership interest in Arius, and Arius would then use the cash generated from

the Securities to invest in and profit from a medical billing and services business. Nearly $15

million was ultimately invested into this medical billing business, which was known as

Pineboard.

The Weston Principals’ Control Over Arius

       21.     The Weston Principals and the Master Fund had both legal and actual control over

Arius. Attached as Exhibit 9 hereto is a true and correct copy of the Minutes of the first Annual

Meeting of the stockholders of Arius. The Minutes reflect that the Master Fund owned 59.5% of

the shares of Arius, and that an additional 6.38% was controlled by an affiliated fund controlled

by the Weston Principals, for a total of 65.88%. The Minutes also reflect that the Weston

Principals were elected to hold three of the five Director positions. In contrast, Owari owned

only a minority share position (34.12%) and nominated only two of the five Director positions.

       22.     Wellner, one of the Weston Principals, was the registered contact on each and

every one of the Securities (now owned by Arius).         Thus, the Weston Principals had full

discretion to liquidate, pledge, or otherwise encumber any or all of the Securities in their

discretion. I never had any dealings with any of the issuers of the Securities (aside from Aramid,

which I was in litigation with and which my companies continued to hold a security interest in).

To the best of my knowledge, only Hallac and Wellner had any dealings with the issuers.

       23.     Although I served as an officer of Arius, my only source of information regarding

the status of the Securities or Arius’ bank account was from either Hallac or Wellner. Owari’s

status as minority owner gave it no access to any of this information, other than through the




                                                                               JAM_TT_001155
Case 2:15-cv-06633-CAS-SS Document 409-16 Filed 04/10/19 Page 9 of 14 Page ID
                                 #:10810


Weston Principals. Neither Owari nor myself had any access to Arius’ bank records, or to its

trading records reflecting any liquidation of the Securities, other than such information as the

Weston Principals provided.

       24.     Indeed, the Weston Principals provided me with information regarding their

liquidation of the Securities on only two occasions, in December of 2011 and May of 2012.

Attached as Exhibit 10 hereto is a true and correct copy of an email and attached ledger sent to

me on May 30, 2012 by Albert Hallac. This ledger indicated that between November 2, 2011

and May 24, 2012, 8 payments had been received from one of the 12 Securities – the CAM

Opportunity Fund I, LLC – totaling $813,253.99.         In addition, the ledger indicated that a

payment of $176,856.03 had been made on February 17, 2012 on behalf of another one of the

Securities, the Quantek Fund, bringing the total receipts to $990,110.02.           Previously, in

December of 2011, Keith Wellner had informed me of some of these same transactions. None of

the Weston Principals ever informed me of any other liquidation of the Securities aside from

those identified in Hallac’s ledger, although I consider it highly likely that other funds were

received from the Securities.

       25.     My role in Arius was primarily limited to my involvement with Aramid and the

Pineboard investment, where I played an active role. In that regard, I would submit borrowing

certificates to Arius requesting funds to be used in regards to the Aramid litigation, Pineboard or

related matters. It was up to the Weston Principals – who controlled Arius, the Securities, and

Arius’ cash – whether to pay what was requested in the borrowing certificates.

My Contribution of Additional Funds to the Arius Enterprise

       26.     Not content to induce me to forego pursuing immediate collection of the loans my

companies had made to Gerova, the Weston Principals also induced me to invest further capital




                                                                                 JAM_TT_001156
Case 2:15-cv-06633-CAS-SS Document 409-16 Filed 04/10/19 Page 10 of 14 Page ID
                                  #:10811


 into Arius.      I believed that the Pineboard medical billing and services business presented

 significant growth potential, and that the Weston Principals would honor their obligations. I

 agreed to arrange an additional $8 million of funding for Arius in pursuit of this goal.

        27.       In furtherance to these discussions, a company I owned, Swartz IP Services Inc.

 (“SIP”), advanced the sum of $3,025,675 to Arius. While it had been originally contemplated

 that SIP would advance $8 million directly to Arius, it was mutually agreed that instead of

 advancing additional moneys as loans which Arius would need to repay, SIP instead invested a

 further $5 million in Pineboard as equity, thus limiting the amount of debt which Arius would

 need to carry.

 The Partners Fund Loan

        28.       Following the execution of the Unwind and Contribution Agreements, Wellner

 attempted to sell or leverage the Securities through third parties in order to generate cash to repay

 the loans, but without immediate success. He said that he needed more time and proposed that,

 as a temporary measure, the Weston Principals would use one of the funds under their control

 (the Partners Fund) to make a loan to Arius, secured by the Securities, which would be repaid as

 the Securities were sold.

        29.       In connection with this proposed transaction, the Weston Principals represented to

 me that the Partners Fund was completely under their control, with liquid cash that would not be

 paid out for at least 6 months, and that this transaction would be a means for the Partners Fund to

 earn interest in the interim. I had no knowledge of the existence of the Partners Fund prior to the

 Weston Principals introducing it as an option, and no reason to believe any wrongdoing was

 occurring.     I relied on these representations by the Weston Principals in agreeing to the

 transaction.




                                                                                  JAM_TT_001157
Case 2:15-cv-06633-CAS-SS Document 409-16 Filed 04/10/19 Page 11 of 14 Page ID
                                  #:10812


         30.    It was originally contemplated that the Partners Fund would loan $3.6 million to

 Arius. Wellner subsequently advised me that more time would be required to realize value from

 the Securities, and he increased the amount of the loan to $9 million. This loan is referred to

 herein as the “Partners Fund Loan.”

         31.    The Partners Fund Loan was effectuated by a set of transaction documents (the

 “Loan Documents”).       The Loan Documents were drafted by the Partners Fund’s counsel,

 provided more than adequate collateral, and at least a market interest rate.

         32.       Attached as Exhibit 11 hereto is a true and correct copy of a $3.6 million

 Secured Note issued by Arius Libra Inc. (“Arius”) in favor of the Partners Fund, dated August 3,

 2011.

         33.    Attached as Exhibit 12 hereto is a true and correct copy of the Pledge Agreement

 between Arius and the Partners Fund, dated as of August 3, 2011.

         34.    Attached as Exhibit 13 hereto is a true and correct copy of the Conditional

 Assignment and Assumption Agreement between Arius and the Partners Fund, dated as of

 August 3, 2011.

         35.    Attached as Exhibit 14 hereto is a true and correct copy of a $9 million Secured

 Note issued by Arius in favor of the Partners Fund, dated as of August 3, 2011. This document

 superseded the $3.6 million Secured Note attached as Exhibit 11.

         36.    By the time the Partners Fund Loan was effectuated, I had come to believe that

 the market value of the Securities was approximately $10 million – significantly less than the

 $20 million that was represented to me by the Weston Principals in our initial discussions. Even

 the value of $10 million, however, was more than sufficient to fully secure the Partners Fund

 Loan.




                                                                                JAM_TT_001158
Case 2:15-cv-06633-CAS-SS Document 409-16 Filed 04/10/19 Page 12 of 14 Page ID
                                  #:10813


 The Present Action

        37.     I presently understand that Hallac and the Partners Fund filed this action against

 Arius in or about September 2012. I have no recollection that anyone made me aware of this

 action at the time. Neither I nor Owari played any role in causing Arius to allow this action to

 proceed to judgment unopposed.

        38.     I have reviewed the affidavit that Albert Hallac submitted in support of the

 Partners Fund’s application for summary judgment. In addition to Hallac’s failure to disclose the

 existence of any of the Loan Documents other than the Secured Note, Hallac failed to inform the

 Court that $500,000 had been repaid on the Partners Fund Loan in May 2012.

        39.     Hallac’s affidavit acknowledged that the $3,025,675 advanced to Arius by SIP

 had been used to repay the Partners Fund Loan, through a payment of $1,700,675 on November

 30, 2011 and a payment of $1,325,000 on December 9, 2011.

        40.     However, Hallac did not inform the Court that $500,000 of the funds received

 from the transactions identified in his May 2012 ledger were also used to repay the Partners Fund

 loan. Attached as Exhibit 15 hereto are true and correct copies of two wire confirmations

 documenting this fact; a transfer of $500,000 from Arius to SIP on May 30, 2011, and then a

 transfer of $500,000 from SIP to Partners Fund on May 31, 2011, clearly marked as “Loan

 Payment.”

        41.     I believe it is highly likely that other cash flows were received from the

 Securities, either before or after the filing of this action, aside from the payments disclosed in the

 ledger that Hallac sent me in May 2012. According to the ledger, there were 8 payments

 received from the CAM Opportunity Fund between November 2, 2011 and May 24, 2012; it

 seems likely that these payments continued thereafter. The remaining Securities owned by Arius




                                                                                   JAM_TT_001159
Case 2:15-cv-06633-CAS-SS Document 409-16 Filed 04/10/19 Page 13 of 14 Page ID
                                  #:10814


 had substantial market value as well. The truth as to any distributions that were received can

 only be ascertained through discovery from the Weston Principals and/or the Wimbledon Funds.

         42.    In addition to these receipts, the Wimbledon Funds recently received the sum of

 $1.5 million in regards to the Aramid Interest. Attached as Exhibit 16 hereto is a true and correct

 copy of the settlement agreement, approved by the Bankruptcy Court, by which the Aramid JVLs

 agreed to pay $1.5 million to the Master Fund in connection with the Aramid Interest that was

 owned by Arius pursuant to the Contribution Agreement.

 The Weston Principals’ Fraud Unravels

         43.    I later became aware that the SEC had launched an investigation in or about 2012

 into the Weston Principals and their affiliates. I was subpoenaed as a witness in connection with

 that investigation, provided discovery, and sat for a deposition. SIP was investigated as well.

 The SEC ultimately brought civil claims in June 2014 against Hallac, his son Jeffrey, and

 Wellner, charging them with fraud. Although Hallac made repeated efforts to implicate me

 before the SEC, neither myself nor any of my companies were alleged by the SEC to have

 participated in any of the wrongdoing committed by the Weston Principals. Hallac was also

 indicted in July 2015 on five federal fraud charges, and he pled guilty to those charges earlier

 this year.

         44.    Although Hallac again attempted to implicate me during his allocution in the

 criminal proceedings, I have never been charged either civilly or criminally by the SEC or any

 other government agency in connection with these events. None of the allegations made against

 me by Hallac in his allocution have been substantiated, and many are contradicted by the written

 record and actual events.




                                                                                JAM_TT_001160
Case 2:15-cv-06633-CAS-SS Document 409-16 Filed 04/10/19 Page 14 of 14 Page ID
                                  #:10815




                                                               JAM_TT_001161
